Citation Nr: 0843645	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses prior to the veteran's death 
from February 10, 2004 to February 11, 2004 for the purposes 
of accrued benefits.


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1964 to 
August 1990.  The record shows that he died in October 2004.  
The appellant is the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 decision by the Department of Veterans 
Affairs (VA) Medical Center (MC) in Canandaigua, New York, 
which denied payment or reimbursement for the cost of 
unauthorized medical expenses from February 10, 2004 to 
February 11, 2004.  The veteran timely filed a Notice of 
Disagreement (NOD) in June 2004, but as noted above, he died 
in October 2004.  The appellant filed her claim for 
reimbursement of the medical expenses at issue for accrued 
benefits purposes in February 2005.  In April 2005 the VAMC 
provided a Statement of the Case (SOC).  The appellant then 
timely filed a substantive appeal on the matter later that 
same month.  She did not request a personal (RO or Board) 
hearing.

During this appeal, the appellant submitted a claim for 
Dependency and Indemnity Compensation (DIC) benefits.  The RO 
granted service connection for cause of death and basic 
eligibility for Dependent's Educational Assistance benefits 
in a January 2006 decision. 


FINDING OF FACT

Before the Board promulgated a decision on the appeal, the 
appellant, through her accredited representative, indicated 
her desire to withdraw the issue of payment or reimbursement 
for the cost of unauthorized medical expenses prior to the 
veteran's death from February 10, 2004 to February 11, 2004 
for the purposes of accrued benefits.

CONCLUSION OF LAW

Because the appellant has withdrawn her appeal, the Board 
does not have appellate jurisdiction to review the claim for 
payment or reimbursement for the cost of unauthorized medical 
expenses from February 10, 2004 to February 11, 2004, for 
accrued benefits purposes.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the time of the veteran's death in October 2004 he had an 
appeal pending for payment or reimbursement for the cost of 
unauthorized medical expenses incurred from February 10, 2004 
to February 11, 2004.  After his death, the appellant timely 
filed this claim for accrued benefits purposes in February 
2005.   

A January 2006 VA Form 21-4138 submitted the appellant's 
accredited representative indicated that she wished to 
withdraw the appeal for payment or reimbursement of the 
veteran's medical expenses incurred from February 10, 2004 to 
February 11, 2004, for the purposes of accrued benefits, as 
the bill had been paid.  A subsequent Written Brief 
Presentation submitted on October 28, 2008, however, 
suggested an intention to continue the appeal.  The Board 
sought clarification of this issue, and in a December 2008 
Written Brief Presentation, the appellant's accredited 
representative clarified that "[t]he claim for reimbursement 
has been withdrawn . . . . The previous brief dated October 
28, 2008 was in error . . . ."  As the appellant has 
withdrawn the instant appeal, the Board no longer has 
jurisdiction to adjudicate this matter.  Accordingly, the 
appeal is dismissed.




ORDER

The appeal is dismissed. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


